DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 5/13/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1-16 have been considered but are moot because the arguments do not apply to all of the references being used in the current rejection.  Specifically, Applicant’s arguments filed 5/13/2022 applied to the Kim ’866 reference used to reject at least claim 6 in the rejection under 35 USC 102(a)(1). In the current rejection, Applicant’s amendment filed 5/13/2022 necessitated the incorporation of a reference Nakajima ‘853 instead of Kim ’866 by providing the specifically recited claimed “the target layer extends in a direction parallel to a working surface of the bottom substrate, and the one or more localized regions extend in the direction”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakajima (US 2003/0129853).
Regarding claim 6, Nakajima discloses, in at least figures 3A-3E, 4A-4D, and related text, a method of microfabrication, the method comprising: 
forming a target layer (303, [66]) over a bottom substrate (301, [66]), the target layer (303, [66]) including one or more localized regions (102, [68]) that include one or more semiconductor materials ([66]), wherein the target layer (303, [66]) extends in a direction (305, [69]) parallel to a working surface of the bottom substrate (301, [66]), and the one or more localized regions (102, [68]) extend in the direction (305, [69]); 
performing a thermal process ([69]) to change crystal structure, increase crystallinity of the one or more localized regions (102, [68]) of the target layer (303, [66]) ([17]); and 
forming semiconductor devices (TFT, [73], figure 4D) over the localized regions (104 of 102, [68], [23])) of the target layer (303, [66]).
Regarding claim 7, Nakajima discloses the method of claim 6 as described above.
Nakajima further discloses, in at least figures 3A-3E, 4A-4D, and related text, metal crystal annealing ([20], [21], [69]).
Regarding claim 8 Nakajima discloses the method of claim 7 as described above.
Nakajima further discloses, in at least figures 3A-3E, 4A-4D, and related text, forming a patterned seed layer (101, [69]) on the target layer (303, [66]), the patterned seed layer (101, [69]) including localized seed regions (region of 102 under 101, figures) on the localized regions (102, [68]) of the target layer (303, [66]).
Regarding claim 9, Nakajima discloses the method of claim 8 as described above.
Nakajima further discloses, in at least figures 3A-3E, 4A-4D, and related text, the localized seed regions (region of 102 under 101, figures) have at least one geometric shape that directs crystallization of the localized regions (102, [68]) of the target layer (303, [66]) to a predetermined crystal orientation during the metal crystal annealing ([69]). 
Regarding claim 10, Nakajima discloses the method of claim 6 as described above.
Nakajima further discloses, in at least figures 3A-3E, 4A-4D, and related text, laser annealing ([69]).
Regarding claim 12, Nakajima discloses the method of claim 6 as described above.
Nakajima further discloses, in at least figures 3A-3E, 4A-4D, and related text, the thermal process ([69]) makes the localized regions (102, [68]) of the target layer (303, [66]) crystalline ([69]); and the crystalline localized regions (104, [69]) of the target layer function (303, [66]) as localized substrates for the semiconductor devices (TFT, [73], figure 4D).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima (US 2003/0129853) in view of Kim (US 2011/0073866).
Regarding claim 11, Nakajima discloses the method of claim 10 as described above.
Nakajima further discloses, in at least figures 3A-3E, 4A-4D, and related text, prior to forming the target layer (303, [66]), further comprising: forming a cap layer (302, [66]) over the bottom substrate (301, [66]).
Nakajima does not explicitly disclose forming recesses in the cap layer so that the target layer fills the recesses.
Kim teaches, in at least figures 12-21 and related text, prior to forming the target layer 
forming recesses (260, [102]) in the cap layer (235, [94]) so that the target layer (270, [103]) fills the recesses (260, [102]), for the purpose of providing vertical-type non-volatile memory device includes a cell string of a ground source transistor, a string select transistor and cell transistors formed on a pillar shaped single-crystalline semiconductor pattern thereby reducing crystal defects and improving a cell current and cell distribution characteristics of the cell transistor ([9]).
Nakajima and Kim are analogous art because they both are directed to method of microfabrication and one of ordinary skill in the art would have had a reasonable expectation of success to modify Nakajima with the specified features of Kim because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in Nakajima to have the forming recesses in the cap layer so that the target layer fills the recesses, as taught by Kim, for the purpose of providing vertical-type non-volatile memory device includes a cell string of a ground source transistor, a string select transistor and cell transistors formed on a pillar shaped single-crystalline semiconductor pattern thereby reducing crystal defects and improving a cell current and cell distribution characteristics of the cell transistor ([9], Kim).
Regarding claim 13, Nakajima discloses the method of claim 6 as described above.
Nakajima does not explicitly disclose forming a device plane over the bottom substrate, the device plane including at least one layer of semiconductor devices; forming one or more dielectric layers over the device plane, the one or more dielectric layers including a first dielectric layer.
Kim teaches, in at least figures 12-21 and related text, forming a device plane (205/210/215, [85], [86]) over the bottom substrate (200, [84]), the device plane including at least one layer of semiconductor devices (205/210, [85]); forming one or more dielectric layers (235, [94]) over the device plane (205/210/215, [85], [86]), the one or more dielectric layers (235, [94]) including a first dielectric layer, for the purpose of providing vertical-type non-volatile memory device includes a cell string of a ground source transistor, a string select transistor and cell transistors formed on a pillar shaped single-crystalline semiconductor pattern thereby reducing crystal defects and improving a cell current and cell distribution characteristics of the cell transistor ([9]).
Nakajima and Kim are analogous art because they both are directed to method of microfabrication and one of ordinary skill in the art would have had a reasonable expectation of success to modify Nakajima with the specified features of Kim because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in Nakajima to have the forming a device plane over the bottom substrate, the device plane including at least one layer of semiconductor devices; the forming one or more dielectric layers over the device plane, the one or more dielectric layers including a first dielectric layer, as taught by Kim, for the purpose of providing vertical-type non-volatile memory device includes a cell string of a ground source transistor, a string select transistor and cell transistors formed on a pillar shaped single-crystalline semiconductor pattern thereby reducing crystal defects and improving a cell current and cell distribution characteristics of the cell transistor ([9], Kim).
Regarding claim 14, Nakajima in view of Kim discloses the method of claim 13 as described above.
Kim further teaches, in at least figures 12-21 and related text, forming recesses (260, [102]) in the first dielectric layer (235, [94]) so that the target layer (270, [103]) fills the recesses (260, [102]), for the purpose of providing vertical-type non-volatile memory device includes a cell string of a ground source transistor, a string select transistor and cell transistors formed on a pillar shaped single-crystalline semiconductor pattern thereby reducing crystal defects and improving a cell current and cell distribution characteristics of the cell transistor ([9]).
Allowable Subject Matter
Claims 1-5 are allowed because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 that recite “at least two of the localized substrates comprise different semiconductor materials” in combination with other elements of the base claims 1.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 6, 13-14, and 15 that recite “removing a portion of the target layer over the first dielectric layer so that the remaining portion of the target layer is in the recesses” in combination with other elements of the base claims 6, 13-14, and 15.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 6 and 16 that recite “prior to performing the thermal process, further comprising doping the localized regions of the target layer” in combination with other elements of the base claims 6 and 16.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG-HO KIM/             Primary Examiner, Art Unit 2811